                 Case 19-50980-BLS          Doc 43      Filed 03/19/21   Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In Re:                                             :   Chapter 11
                                                    :
 Woodbridge Group of Companies, LLC                 :   Case No.: 17-12560 (BLS)
                                                    :
                        Debtor.                     :
                                                    :
 Michael Goldberg, as Liquidating Trustee of        :
 the Woodbridge Liquidation Trust,                  :   MEDIATOR’S CERTIFICATE OF
 successor in interest to the estates of            :   COMPLETION
 Woodbridge Group of Companies, et al.,             :
                                                    :
                        Plaintiff,                  :
 v.                                                 :   Adv. Proc. No.: 19-50980 (BLS)
                                                    :
 Donovan Knowles,                                   :
                                                    :
                       Defendant.                   :
                                                    :
                                                    :

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation was completed on March 16, 2021 and resolved
in the following manner (complete applicable provisions).

          (a)    The following individuals were present:

                 (1)       Parties (name and capacity) -

                           Michael Goldberg, Trustee
                           Donovan Knowles, Defendant


                 (2)       Counsel (name and party representing) -

                           Jason Pomerantz, Counsel to Trustee


          (b)    The following parties failed to appear and/or participate as ordered:


          (c)    The outcome of the mediation conference was:

          __X___ The matter has been completely resolved and counsel (or parties) have been
                 instructed to file an appropriate stipulation and proposed order within twenty (20)
                 days of the conference.


TADMS:5481061-1 035888-190637
               Case 19-50980-BLS        Doc 43     Filed 03/19/21     Page 2 of 2




       _____     The matter has been partially resolved and counsel (or parties) have been
                 instructed to file an appropriate stipulation and proposed order regarding those
                 claims or issues which have been resolved within twenty (20) days.

       ____      The following issues remain for this court to resolve:

       ____      The matter has not been resolved and should proceed to trial.

       ____      OTHER: This matter has settled prior to mediation.


Dated: March 19, 2021                        /s/ Judith K. Fitzgerald
                                             Judith K. Fitzgerald (PA I.D. No. 18110)
                                             Tucker Arensberg, P.C.
                                             1500 One PPG Place
                                             Pittsburgh, PA 15222
                                             (412) 594-1212




TADMS:5481061-1 035888-190637
